Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 1 of 44 PageID 5608




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 MICHAEL BOYINGTON,

                  Petitioner,

 vs.                                                Case No. 3:18-cv-810-BJD-MCR

 SECRETARY, FLORIDA DEPARTMENT
 OF CORRECTIONS, et al.,

                     Respondents.


                                        ORDER

                                I.   INTRODUCTION

       Through counsel, Petitioner Michael Boyington filed a Petition for Writ

 of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (Petition) (Doc. 1). Petitioner

 challenges his state court (Suwannee County) conviction for attempted murder

 in the second degree with a firearm and aggravated assault with a firearm.

 He filed Exhibits (Doc. 3). Respondents filed an Answer to Petition for Writ

 of Habeas Corpus (Response) (Doc. 14).1 Petitioner filed a notice that he did




 1Respondents filed an Appendix (Doc. 14). In this opinion, the Court references the page
 numbers assigned by the electronic filing system.
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 2 of 44 PageID 5609



 not intend to file a reply (Doc. 16). See Order (Doc. 4). Respondents calculate

 the Petition is timely. Response at 6-7.

                            II.   EVIDENTIARY HEARING

       “In a habeas corpus proceeding, the burden is on the petitioner to

 establish the need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of

 Corr., 834 F.3d 1299, 1318 (11th Cir. 2016) (citations omitted), cert. denied,

 137 S. Ct. 2245 (2017). To be entitled to an evidentiary hearing, the petitioner

 must allege “facts that, if true, would entitle him to relief.” Martin v. United

 States, 949 F.3d 662, 670 (11th Cir.) (quoting Aron v. United States, 291 F.3d

 708, 715 (11th Cir. 2002)) (citation omitted), cert. denied, 141 S. Ct. 357 (2020).

 See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)

 (opining a petitioner bears the burden of establishing the need for an

 evidentiary hearing with more than speculative and inconcrete claims of need),

 cert. denied, 565 U.S. 1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351

 (11th Cir. 1982) (same).

       If the allegations are contradicted by the record, patently frivolous, or

 based upon unsupported generalizations, the court is not required to conduct

 an evidentiary hearing.      Martin, 949 F.3d at 670 (quotation and citation

 omitted). In this case, the pertinent facts are fully developed in this record or



                                         2
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 3 of 44 PageID 5610



 the record otherwise precludes habeas relief; 2 therefore, the Court can

 "adequately      assess    [Petitioner's]        claim[s]   without   further    factual

 development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert.

 denied, 541 U.S. 1034 (2004). Petitioner has not met his burden as the record

 refutes the asserted factual allegations or otherwise precludes habeas relief.

 Therefore, the Court finds Petitioner is not entitled to an evidentiary hearing.

 Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                               III.   HABEAS REVIEW

        Petitioner raises six grounds for habeas relief.           In a federal habeas

 proceeding, a reviewing court asks whether the petitioner is detained “in

 violation of the Constitution or laws or treaties of the United States.”               28

 U.S.C. § 2241(c)(3).       The Antiterrorism and Effective Death Penalty Act

 (AEDPA) governs a state prisoner's federal petition for habeas corpus and

 “restricts the power of federal courts to grant writs of habeas corpus based on

 claims that were ‘adjudicated on the merits’ by a state court.” Shinn v. Kayer,

 141 S. Ct. 517, 520 (2020) (per curiam).              See 28 U.S.C. § 2254; Sealey v.

 Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation

 omitted) (acknowledging the deferential framework of AEDPA for evaluating




 2 Petitioner was represented by counsel in the state-court post-conviction proceeding, and
 the state court conducted an evidentiary hearing.
                                              3
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 4 of 44 PageID 5611




 issues previously decided in state court), petition for cert. filed, (U.S. Nov. 6,

 2020); Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per curiam) (recognizing

 AEDPA imposes “important limitations on the power of federal courts to

 overturn the judgments of state courts in criminal cases").

       The Eleventh Circuit describes this framework:

              [federal courts] are prohibited from granting a state
              prisoner’s habeas corpus petition unless the relevant
              state court decision on the merits of the petitioner’s
              claim ‘was contrary to, or involved an unreasonable
              application of, clearly established Federal law, as
              determined by the Supreme Court of the United
              States,’ or (2) ‘was based on an unreasonable
              determination of the facts in light of the evidence
              presented in the State court proceeding.’

 James v. Warden, Holman Corr. Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)

 (quoting 28 U.S.C. § 2254(d)(1)-(2)), petition for cert. filed, (U.S. Nov. 18, 2020).

 The high hurdle described above is not easily surmounted:

                    A decision is “contrary to” clearly established
              federal law if the state court applied a rule that
              contradicts governing Supreme Court precedent, or if
              it reached a different conclusion than the Supreme
              Court did in a case involving materially
              indistinguishable facts. Williams v. Taylor, 529 U.S.
              362, 412-13, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000).
              A state court decision involves an “unreasonable
              application” of clearly established federal law if the
              court identifies the correct legal principle but applies
              it unreasonably to the facts before it. Id. “The question
              under AEDPA is not whether a federal court believes
              the state court’s determination was incorrect but

                                          4
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 5 of 44 PageID 5612




             whether that determination was unreasonable – a
             substantially higher threshold.”          Schriro v.
             Landrigan, 550 U.S. 465, 127 S. Ct. 1933, 167 L.Ed.2d
             836 (2007).


 James, 957 F.3d at 1190-91.       Indeed, if the state court applied clearly

 established federal law to reasonably determined facts when determining a

 claim on its merits, “a federal habeas court may not disturb the state court’s

 decision unless its error lies ‘beyond any possibility for fairminded

 disagreement.’” Kayer, 141 S. Ct. at 520 (quoting Harrington v. Richter, 562

 U.S. 86, 103 (2011)).

       A state court's finding of fact, whether a state trial court or appellate

 court, is entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1).

 “The state court’s factual determinations are presumed correct, absent clear

 and convincing evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting

 28 U.S.C. § 2254(e)(1)). This presumption of correctness, however, applies

 only to findings of fact, not mixed determinations of law and fact. Brannan v.

 GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013) (per curiam)

 (recognizing the distinction between a pure question of fact from a mixed

 question of law and fact), cert. denied, 573 U.S. 906 (2014). Furthermore, the

 second prong of § 2254(d), requires this Court to “accord the state trial court

 [determination of the facts] substantial deference.” Dallas v. Warden, 964

                                        5
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 6 of 44 PageID 5613




 F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314

 (2015)).   As such, a federal district court may not supersede a state trial

 court’s determination simply because reasonable minds may disagree about

 the finding. Id. (quotation and citation omitted).

       Finally, where there has been one reasoned state court judgment

 rejecting a federal claim followed by an unexplained order upholding that

 judgement, federal habeas courts employ a "look through" presumption: "the

 federal court should 'look through' the unexplained decision to the last related

 state-court decision that does provide a relevant rationale. It should then

 presume that the unexplained decision adopted the same reasoning." Wilson

 v. Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

                  IV.   INEFFECTIVE ASSISTANCE OF COUNSEL

       Petitioner raises several grounds claiming the ineffective assistance of trial

 counsel. Claims of ineffective assistance of counsel are “governed by the familiar

 two-part Strickland[v. Washington, 466 U.S. 668 (1984)] standard.” Knight v. Fla.

 Dep’t of Corr., 958 F.3d 1035, 1038 (11th Cir. 2020), petition for cert. filed, (U.S. Jan.

 7, 2021). Petitioner must make the familiar two-pronged showing:

              “First, the defendant must show that counsel's
              performance was deficient. This requires showing that
              counsel made errors so serious that counsel was not
              functioning as the ‘counsel’ guaranteed the defendant by
              the Sixth Amendment. Second, the defendant must show
              that the deficient performance prejudiced the defense. This
              requires showing that counsel's errors were so serious as to

                                             6
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 7 of 44 PageID 5614




               deprive the defendant of a fair trial, a trial whose result is
               reliable.” Strickland v. Washington, 466 U.S. 668, 687, 104
               S. Ct. 2052, 80 L.Ed.2d 674 (1984). Because the petitioner
               must make the required showing on both prongs of the
               Strickland test, a court may conduct its inquiry in any
               order and need not address both components of the test if
               the petitioner's showing falls short on either one. Id. at 697,
               104 S. Ct. 2052. In particular, where it is easier to avoid
               assessing counsel's performance and resolve the
               petitioner's claim on the ground that he has not made a
               sufficient showing of prejudice, courts are encouraged to do
               so. Id.


 Lee v. GDCP Warden, No. 19-11466, 2021 WL 507897, at *9 (11th Cir. Feb. 11, 2021).

        The Eleventh Circuit warns:

               because “[t]he standards created by Strickland and §
               2254(d) are both ‘highly deferential,’ . . . when the two
               apply in tandem, review is ‘doubly’ so. Harrington [v.
               Richter, 562 U.S. 86, 105 (2011)] (internal citations
               and quotation omitted). Thus, under § 2254(d), “the
               question is not whether counsel’s actions were
               reasonable. The question is whether there is any
               reasonable    argument      that    counsel      satisfied
               Strickland’s deferential standard.” Id.

 Tuomi v. Sec’y, Fla. Dep’t of Corr., 980 F.3d 787, 795 (11th Cir. 2020) petition

 for cert. filed, (U.S. Feb. 11, 2021).

                                      V.   GROUND ONE

        In the first ground of the Petition, Petitioner claims his trial counsel was

 ineffective for failure to seek immunity from prosecution under Florida’s Stand

 Your Ground law. Petition at 14. Yes, Petitioner exhausted this ground by

 presenting it in his Verified Amended Rule 3.850 motion in sub-claim 1B.

                                             7
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 8 of 44 PageID 5615




 (Doc. 14-7 at 213-15).3 Petitioner argued his counsel should have raised the

 issue pre-trial, bearing the burden of proving entitlement to the immunity by

 only a preponderance of the evidence, relying on Hair v. State, 17 So. 3d 804,

 850 (Fla. 1st DCA 2009) (per curiam).             (Doc. 14-7 at 213-14).       Petitioner

 asserted his counsel’s failure to pursue this claim to immunity pre-trial was

 patently unreasonable. Id. at 214.

         Relying on the Strickland two-pronged standard, the trial court denied

 the Rule 3.850 motion. (Doc. 14-8 at 96-97). On May 2, 2018, the 1st DCA

 affirmed per curiam. (Doc. 14-10 at 163-64). The mandate issued on May 23,

 2018.     Id. at 166.     As the trial court properly applied the two-pronged

 Strickland standard of review, Petitioner cannot satisfy the “contrary to” test

 of 28 U.S.C. § 2254(d)(1) as the state court rejected Petitioner’s claim based on

 Strickland.

          Of import, the trial court found Petitioner failed to satisfy the

 performance prong of Strickland. In denying post-conviction relief, the court

 noted that defense counsel was aware of the Stand Your Ground immunity

 statute. (Doc. 14-8 at 100). The court also concluded that counsel not only

 understood the law and its burdens, he made a sound strategic decision not to


 3 Post-conviction counsel advised the trial court that the Defendant’s Verified Amended
 Motion for Post-Conviction Relief would be the operative motion for the evidentiary hearing
 (Doc. 14-8 at 95-96), and the court treated it as such. This Court will follow suit.

                                             8
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 9 of 44 PageID 5616




 pursue the Stand Your Ground immunity claim pre-trial.         Id. at 101.   As

 such, the court found Petitioner’s claim for relief without merit. Id.

       The post-conviction state court evidentiary hearing demonstrates the

 following.   Petitioner’s trial counsel, Baya Harrison, is a very experienced

 criminal defense lawyer and was considered to be experienced counsel at the

 time of Petitioner’s trial. (Doc. 14-8 at 166-67). “When courts are examining

 the performance of an experienced trial counsel, the presumption that his

 conduct was reasonable is even stronger.” Hardwick v. Benton, 318 F. App’x

 844, 846 n.2 (11th Cir. 2009) (per curiam) (quoting Chandler v. United States,

 218 F.3d 1305, 1316 (11th Cir.2000)). Here, the trial court found Petitioner

 failed to overcome the presumption of effective performance accorded to his

 counsel.

       Indeed, the record shows defense counsel understood the law. He knew

 the burden of proving immunity “is by a preponderance of the evidence.” (Doc.

 14-8 at 196).   He also recognized that in order to obtain immunity, as a

 practical matter, counsel would need to show that the defendant had the right

 to use deadly force. Id. at 196-97. He also understood, as a logistical matter,

 if the defendant lost the claim to immunity, it would have serious consequences

 because the state was going to have the defendant’s testimony from the pre-

 trial proceeding to use against the defendant at trial because defense counsel

                                        9
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 10 of 44 PageID 5617




 would need to call the defendant at the pre-trial proceeding to prove up the

 claim of immunity. Id. at 197-98.

       Petitioner claims his counsel was ill-advised about the law and did not

 understand that the state had to prove, by clear and convincing evidence, that

 Petitioner was not entitled to immunity after Petitioner established a prima

 facie claim of immunity. Petition at 18. Simply, that was not the case at the

 time of Petitioner’s trial in 2008, as the law placed the burden on the defendant

 to show entitlement to immunity by a preponderance of the evidence.

 Peterson v. State, 983 So. 2d 27, 29 (Fla. 1st DCA 2008). It was not until June

 9, 2017, that the law became effective placing the burden on the state to prove

 by clear and convincing evidence “to overcome the immunity from criminal

 prosecution[.]” Fla. Stat. § 776.032(4) (2017), enacted by Chapter 2017-72,

 Laws of Florida. Since any immunity hearing for Petitioner’s trial would have

 taken place long before the statute’s effective date, the provision would have

 been inapplicable to Petitioner’s case. Love v. State, 286 So. 3d 177, 180 (Fla.

 2019) (finding the statute applicable to immunity hearings taking place on or

 after the effective date).

       The trial court, in denying the Rule 3.850 motion, thoroughly explained

 why it rejected this claim for post-conviction relief, stating the court had

 reviewed and analyzed the claim and found trial counsel’s explanation for

                                        10
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 11 of 44 PageID 5618




 making his decision not to raise the Stand Your Ground immunity claim prior

 to trial “a sound strategic decision and therefore not ineffective assistance of

 counsel.” (Doc. 14-8 at 101). Respondents argue that competent substantial

 evidence supported counsel’s decision not to move to dismiss under Fla. Stat. §

 776.032.   Response at 28.      This Court agrees.     When counsel made a

 strategic decision not to raise the Stand Your Ground immunity issue prior to

 trial, he based it on the state of the law at the relevant time, and he knew and

 understood the Stand Your Ground law and made a strategic decision not to

 raise the matter pre-trial. See Edwards v. Marshall, No. 7:17-cv-00571-ACA-

 JHE, 2019 WL 4408447, at *7 (N.D. Ala. Apr. 23, 2019) (not reported in F.

 Supp.) (acknowledging the strategic decision of counsel not to raise Stand Your

 Ground immunity prior to trial, and finding the state court’s conclusion that

 counsel was not ineffective “was neither an unreasonable application of nor

 contrary to Strickland”), report and recommendation adopted by 2019 WL

 3229379 (N.D. Ala. July 18, 2019).     A decision to not lodge a stand-your-

 ground challenge pre-trial is “the kind of reasonable strategic decision that

 cannot be attacked through a collateral claim of ineffectiveness.” Edwards v.

 A.G., Ala., No. 19-13739-G, 2020 WL 1540405, at *3 (11th Cir. 2020) (citing

 Ward v. Hall, 592 F.3d 1144, 1164 (11th Cir. 2010)).




                                       11
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 12 of 44 PageID 5619




        The Court finds the state court’s determination is consistent with federal

 precedent.     The 1st DCA’s decision, although unexplained, is entitled to

 AEDPA deference.          Applying the look through presumption described in

 Wilson, the state court’s ruling is based on a reasonable determination of the

 facts and a reasonable application of the law.               In short, the state court’s

 adjudication of the claim is not contrary to or an unreasonable application of

 Strickland and its progeny or based on an unreasonable determination of the

 facts. Therefore, the state court’s decision is entitled to deference and ground

 one is due to be denied.

                             VI.    GROUNDS TWO AND FOUR

        In his second ground, Petitioner claims he was deprived of a

 fundamentally fair trial due to prosecutorial misconduct.                   Petition at 21.

 Petitioner asserts the prosecutor violated the exclusionary rule when he

 repeatedly, knowingly, deliberately, and successfully disobeyed previous court

 holdings during the course of the trial.            Id. at 24.       In ground four of the

 Petition, Petitioner raises a claim of ineffective assistance of counsel for failure

 to move for a mistrial based upon various instances of prosecutorial

 misconduct, pointing to Williams Rule evidence.                  4     Petition at 26-27.




 4 Williams v. State., 110 So. 2d 654 (Fla. 1959), cert. denied, 361 U.S. 847 (1959).

                                              12
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 13 of 44 PageID 5620




 Petitioner contends that the prosecutors’ actions deprived him of a fair and

 impartial trial in violation of his due process rights. Id. at 28.

       The trial court record demonstrates, pre-trial, the state filed a Notice of

 Intent to Offer Evidence of Other Crimes, Wrongs or Acts (Doc. 14-1 at 98-99).

 The evidence concerned an incident which took place in Escambia County,

 Florida, on September 7, 1997, which resulted in Petitioner being shot by a

 police officer. Id. Although Petitioner was charged with aggravated assault

 on a law enforcement officer with a firearm for pointing his gun at the officer,

 the grand jury issued a no true bill.         Id. at 101.   Defense counsel filed a

 Motion in Limine RE. Alleged Williams Rule Evidence and Request for

 Evidentiary Hearing (Doc. 14-1 at 100-102).           The trial court conducted a

 Williams Rule hearing.     Id. at 113.    The hearing transcript is part of the

 record. (Doc. 14-4 at 308-81). At a status conference on October 23, 2007,

 defense counsel announced that the state decided not to proceed with Williams

 Rule evidence.    Id. at 390.   The prosecutor confirmed that he would not

 proceed with the Williams Rule evidence. Id. The trial court asked if no

 ruling was needed on the evidentiary proceeding, and defense counsel

 confirmed that was a correct assessment as the state had decided to proceed

 without the Williams Rule evidence. Id. at 391.




                                          13
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 14 of 44 PageID 5621




       Petitioner asserts that, at trial, during cross-examination, the prosecutor

 improperly questioned Petitioner three times concerning the Escambia County

 incident. The first question at issue is: “You just said you know how Mr.

 Balint [the victim] feels getting shot.     How do you know how he feels by

 getting shot?” (Doc. 14-3 at 167). Defense counsel objected and argued to the

 court that the state was trying to get in Williams Rule evidence by asking

 Petitioner about the incident which took place in Pensacola, Florida. Id. at

 167-68. The court said defense counsel did not open the door to Williams Rule

 evidence and for the prosecutor to be cautious. Id. at 169-69. The prosecutor

 tried to spin the matter, claiming he was addressing Petitioner’s truthfulness

 about his prior record, and the court reminded the prosecutor that prior record

 means conviction.    Id. at 169.   The prosecutor went back to this line of

 questioning and asked how Petitioner knew how the victim felt, and once again

 defense counsel objected and said the prosecutor was inviting error. Id. at

 170-71. The court sustained the objection and told the prosecutor to move on,

 reminding the prosecutor that the court had already ruled. Id. at 171. The

 prosecutor asked to approach and again argued that the defense opened the

 door. Id. The court said this had already been discussed, “and we’ve already

 agreed we would not bring out, so once you start getting into a prior bad act by

 cross-examination only on the fact he understands how the victim feels, that’s

                                        14
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 15 of 44 PageID 5622




 reversible error and we don’t need to go there at this stage in the game, so the

 objection is sustained. You need to move on.” Id. at 172.

       Finally, the prosecutor inquired:     “You’re claiming you’re a victim.

 Who shot you?” Id. at 172. Defense counsel objected and the court sustained

 the objection. Id.

       In his Petition, Petitioner claims the prosecutor violated Petitioner’s due

 process rights through this line of questioning. Petition at 27-88. Petitioner

 further asserts that the prosecutor’s behavior warranted a mistrial, and

 counsel’s failure to move for a mistrial constituted ineffective assistance of

 counsel. Id. at 31.

       The record shows Petitioner presented the claim of ineffective assistance

 of counsel in sub-claim 1D of his post-conviction motion, and, after an

 evidentiary hearing, the trial court denied relief. (Doc. 14-8 at 104-106). The

 1st DCA affirmed. (Doc. 14-10 at 163).

       At the evidentiary hearing, defense counsel explained why he filed a

 motion in limine concerning the Williams Rule evidence. He testified:

             I was advised by Mr. San Filipo [sic] (the prosecutor)
             of two incidences that had occurred that would
             constitute Williams Rule evidence. There was a
             situation over in Pensacola where Mr. Boyington had
             allegedly gotten drunk, been walking around his
             neighborhood threatening people with a firearm. A
             law enforcement officer came out to his house, the law

                                        15
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 16 of 44 PageID 5623




               enforcement officer was in uniform, had his lights on,
               taking all kinds of precautions. Mr. Boyington had
               gone out the back door, when the officer knocked, came
               around the side with his rifle, pointed it at the law
               enforcement officer, whereupon the law enforcement
               officer shot Mr. Boyington. Mr. San Filipo [sic] gave
               me notice that he intended to introduce that evidence,
               that specific evidence, as Williams Rule.

                      There was a second incident, Mr. Boyington
               allegedly was in the neighborhood where this situation
               occurred. He was intoxicated, he was harassing his
               neighbors, threatening to kill them, threatening to kill
               their animals, and getting generally this group upset.
               Mr. San Filipo [sic] advised that he intended to
               present that evidence. So I did the research, got the
               facts together, filed motions in limine with regard to
               those instances.

                     And to clarify what happened, we did have the
               beginnings, as I recall, of a hearing, an evidentiary
               hearing, and then Mr. San Filipo [sic] conceded that
               this was not legitimate Williams Rule. And so there
               was a gentleman [sic] understanding that the State
               would not introduce the specific instances that I have
               described.

 (Doc. 14-8 at 170-71).

       Thus, the two motions in limine were resolved in defense counsel’s favor.

 Id. at 171.    At the evidentiary hearing, Mr. Harrison testified he objected

 every time the prosecutor tried to ask questions about Petitioner being shot or

 the nature of the incidents. Id. at 186-87. Mr. Harrison attested the trial

 court sustained his objections and Petitioner never answered the questions of



                                         16
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 17 of 44 PageID 5624




 the prosecutor. Id. at 187. As such, Mr. Harrison concluded he did not have

 any legal basis to move for a mistrial. Id. Finally, Mr. Harrison said he did

 not want a mistrial. Id. He believed the trial was going as well as could be

 expected. Id.

        The trial court denied post-conviction relief finding defense counsel was

 not ineffective. Id. at 106. The court noted that defense counsel not only

 objected but he was ultimately successful in keeping the evidence from the

 jury. Id. The court also credited Mr. Harrison’s testimony, as a seasoned and

 experienced criminal trial lawyer “who was privy to a great deal of relevant

 facts unknown to the State,” that “a mistrial would not have been a

 strategically sound decision given that the trial was proceeding so well.”5 Id.

        Upon review, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C.

 § 2254(d)(1) as the state court rejected this claim based on Strickland.

 Further, Petitioner has not shown the state court unreasonably applied

 Strickland or unreasonably determined the facts. Indeed, the state court was

 objectively reasonable in its Strickland inquiry. Applying the look-through

 presumption described in Wilson, deference is due to the 1st DCA’s decision




 5 Defense counsel explained his strategic decision not to seek a mistrial.    He said he knew
 facts that were unknown to the prosecutor, evidence that had not been presented by the state.
 In particular, defense counsel knew why Petitioner was sitting in his chair and drinking beer
 with his rifle in his hand prior to the shooting of the victim. (Doc. 14-8 at 210).

                                              17
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 18 of 44 PageID 5625




 affirming the decision of the trial court in denying post-conviction relief. As

 such, ground four is denied.

       Alternatively, under the circumstances presented, defense counsel would

 not have prevailed on a motion for mistrial as evidenced by the decision of the

 trial court in denying post-conviction relief. A defense attorney need not make

 a meritless motion that would not have obtained relief. Brewster v. Hetzel,

 913 F.3d 1042, 1056 (11th Cir. 2019). Failing to satisfy the performance prong

 of Strickland, Petitioner cannot prevail on his claim of ineffective assistance of

 counsel as a petitioner must satisfy both prongs of the two-part standard.

 Therefore, the Petition is due to be denied.

       In sub-claim 1E of the Rule 3.850 motion, Petitioner raised a claim of

 ineffective assistance of counsel “where counsel failed to move for mistrial due

 to the state’s prejudicial questions and comments.”       (Doc. 14-7 at 218-19).

 Petitioner claimed the prosecutor used improper questions to inflame the

 passions of the jury and create sympathy for the victim. Id. For example,

 the prosecutor asked if the victim looked like a dog and asked if Petitioner ever

 inquired as to whether the victim lived or died and how Petitioner felt about

 the victim having to pay a half million dollars on his injuries to his stomach.

 Id. at 219. The prosecutor also asked about Petitioner shooting the victim,




                                        18
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 19 of 44 PageID 5626




 who said “I’m unarmed, I have no sidearm,” while Petitioner responded, “I’m

 going to shoot you anyway.” Id.

       Petitioner argues the victim never said these statements, and these

 phrases were uttered by the prosecutor to inflame the prejudices and passions

 of the jury against Petitioner. Id. at 220. Finally, Petitioner referenced the

 argument of the prosecutor stating Petitioner admitted that he stood by the

 tree, lined up his rifle, and used the excuse to shoot somebody to shoot the

 victim and then rack another shell. Id. Petitioner urged the trial court to

 find these comments were highly speculative and prejudicial to Petitioner. Id.

       In his Rule 3.580 motion, Petitioner submitted his counsel was

 ineffective because he “failed entirely to object to any one of these statements”

 and failed to move for a mistrial. Id. at 220-21. Petitioner also claimed there

 was resulting prejudice, undermining the confidence in the outcome of the

 trial. Id. at 221.

       It is not entirely clear Petitioner is attempting to raise the ground

 presented in sub-claim 1E in his current Petition. He makes no mention of

 these alleged instances of misconduct in the Petition.     Assuming arguendo

 Petitioner is raising the content of sub-claim 1E in his Petition, the claim is

 due to be denied.




                                        19
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 20 of 44 PageID 5627




       The trial court addressed Petitioner’s claim of prosecutorial misconduct

 after conducting an evidentiary hearing.        (Doc. 14-8 at 106-108).      Trial

 counsel testified at the evidentiary hearing that he did not find these

 statements warranted objections and requests for mistrial.                Counsel

 explained that he is rather conservative in interrupting closing argument and

 it was part of the defense strategy to let the prosecutor alienate the jury with

 his aggressive behavior that was “over the top.” Id. at 107. The trial court

 recognized the experience of defense counsel and credited his testimony. Id.

 at 108.

       This Court is not in a position to reassess the credibility determination

 of the state trial court.   Indeed, this Court must defer to the state court’s

 findings of fact, 28 U.S.C. § 2254(e)(1), including applying deference to the trial

 court’s credibility determination that resolves conflicting testimony. Baldwin

 v. Johnson, 152 F.3d 1304, 1316 (11th Cir. 1998), cert. denied, 526 U.S. 1047

 (1999). Petitioner has not rebutted this presumption of correctness by clear

 and convincing evidence. 28 U.S.C. § 2254(e)(1).

       After hearing all of the testimony, the trial court made a credibility

 determination, essentially finding Mr. Harrison’s testimony to be more

 credible and persuasive.       “Federal habeas courts have ‘no license to

 redetermine credibility of witnesses whose demeanor has been observed by the

                                         20
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 21 of 44 PageID 5628




 state trial court, but not by them.’” Consalvo v. Sec’y for Dep’t of Corr., 664

 F.3d 842, 845 (11th Cir. 2011) (per curiam) (quoting Marshall v. Lonberger,

 459 U.S. 422, 434 (1983)), cert. denied, 568 U.S. 849 (2012). Since the trial

 court observed Mr. Harrison’s testimony and found it more credible, this Court

 will not make a redetermination concerning his credibility.

       Finally, Mr. Harrison explained that his conduct was part of his trial

 strategy, and the reviewing court found this to be “sound trial strategy.” (Doc.

 14-8 at 108). As such, the court found the claim meritless and denied relief.

 Id. The 1st DCA affirmed (Doc. 14-10 at 163).

       In denying post-conviction relief, the trial court properly applied the two-

 pronged Strickland standard of review.           Petitioner cannot satisfy the

 “contrary to” test of 28 U.S.C. § 2254(d)(1) as the state court rejected this claim

 based on Strickland.     Further, Petitioner has not shown the state court

 unreasonably applied Strickland or unreasonably determined the facts.

 Indeed, upon review, the state court was objectively reasonable in its

 Strickland inquiry. Furthermore, the 1st DCA affirmed the decision of the

 trial court.

       The Court finds the state court’s determination is consistent with federal

 precedent.     The 1st DCA’s decision, although unexplained, is entitled to

 AEDPA deference.       Applying the look through presumption described in

                                         21
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 22 of 44 PageID 5629




 Wilson, the state court’s ruling is based on a reasonable determination of the

 facts and a reasonable application of the law.                   In brief, the state court’s

 adjudication of the claim is not contrary to or an unreasonable application of

 Strickland and its progeny or based on an unreasonable determination of the

 facts. This claim is due to be denied.

        In their Response, Respondents assert sub-claim 1F is unexhausted and

 procedurally defaulted. 6         Response at 9-11.           To the extent Petitioner is

 attempting to raise the claim presented in sub-claim 1F of his Rule 3.850

 motion in his federal Petition, the claim is unexhausted and procedurally

 defaulted. The doctrine of procedural default requires the following:

                       Federal    habeas     courts    reviewing    the
                constitutionality of a state prisoner's conviction and
                sentence are guided by rules designed to ensure that
                state court judgments are accorded the finality and
                respect necessary to preserve the integrity of legal
                proceedings within our system of federalism. These
                rules include the doctrine of procedural default, under
                which a federal court will not review the merits of
                claims, including constitutional claims, that a state
                court declined to hear because the prisoner failed to
                abide by a state procedural rule. See, e.g., Coleman,[7]



 6 Sub-claim 1F is a claim of ineffective assistance of counsel for failure to object to the state’s
 misstatements of the record, the improper appeal to the jury’s passions, and the improper
 expression of personal opinion as to the veracity of testimony and Petitioner’s guilt. (Doc.
 14-7 at 221).

 7 Coleman v. Thompson, 501 U.S. 722 (1991).



                                                22
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 23 of 44 PageID 5630




              supra, at 747-748, 111 S. Ct. 2546; Sykes,[8] supra, at
              84-85, 97 S. Ct. 2497. A state court's invocation of a
              procedural rule to deny a prisoner's claims precludes
              federal review of the claims if, among other requisites,
              the state procedural rule is a nonfederal ground
              adequate to support the judgment and the rule is
              firmly established and consistently followed. See, e.g.,
              Walker v. Martin, 562 U.S. ----, ----, 131 S. Ct. 1120,
              1127-1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler,
              558 U.S.----, ----, 130 S. Ct. 612, 617-618, 175 L.Ed.2d
              417 (2009). The doctrine barring procedurally
              defaulted claims from being heard is not without
              exceptions. A prisoner may obtain federal review of a
              defaulted claim by showing cause for the default and
              prejudice from a violation of federal law. See Coleman,
              501 U.S., at 750, 111 S. Ct. 2546.

 Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

       A petition for writ of habeas corpus should not be entertained unless the

 petitioner has first exhausted his state court remedies. Castille v. Peoples,

 489 U.S. 346, 349 (1989); Rose v. Lundy, 455 U.S. 509 (1982). A procedural

 default arises "when 'the petitioner fails to raise the [federal] claim in state

 court and it is clear from state law that any future attempts at exhaustion

 would be futile.'" Owen v. Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9 (11th

 Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)),

 cert. denied, 558 U.S. 1151 (2010).




 8 Wainwright v. Sykes, 433 U.S. 72 (1977).

                                              23
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 24 of 44 PageID 5631




       There are, however, allowable exceptions to the procedural default

 doctrine; "[a] prisoner may obtain federal review of a defaulted claim by

 showing cause for the default and prejudice from a violation of federal law."

 Martinez, 566 U.S. at 10 (citing Coleman, 501 U.S. at 750). To demonstrate

 cause, a petitioner must show some objective factor external to the defense

 impeded his effort to properly raise the claim in state court.         Wright v.

 Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999). If

 cause is established, a petitioner must demonstrate prejudice.                 To

 demonstrate prejudice, a petitioner must show "there is at least a reasonable

 probability that the result of the proceeding would have been different had the

 constitutional violation not occurred." Owen, 568 F.3d at 908.

       Alternatively, a petitioner may obtain review of a procedurally barred

 claim if he satisfies the actual innocence “gateway” established in Schlup v.

 Delo, 513 U.S. 298 (1995).      The gateway exception is meant to prevent a

 constitutional error at trial from causing a miscarriage of justice and conviction

 of the actually innocent. Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690 F.3d

 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at 324), cert.

 denied, 569 U.S. 1004 (2013).

       As noted by the trial court, “[i]n the Defendant’s written closing

 argument, the Defendant conceded that no relief was warranted regarding this

                                        24
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 25 of 44 PageID 5632




 ground (sub-claim 1F) because trial counsel’s explanation appears ‘objectively

 reasonable.[’]”   (Doc. 14-8 at 126).    The court concluded that no further

 analysis was necessary due to this concession by Petitioner’s counsel.       Id.

 Based on Petitioner’s abandonment of the claim raised in sub-claim 1F of his

 post-conviction motion, the claim is unexhausted and procedurally defaulted.

 It is clear from state law that any future attempts at exhaustion of this ground

 would be futile. As such, Petitioner has procedurally defaulted this ground

 for relief. Upon review, he has failed to show cause and prejudice or that a

 fundamental miscarriage of justice will result if the Court does not reach the

 merits of this ground.

       Finally, with regard to ground two of the Petition, the Court concludes

 Petitioner was not deprived of a fair trial based on prosecutorial misconduct.

 Although not a model of clarity, ground two of the Petition seems to be based

 on the claim raised in sub-claim 1D of the post-conviction motion as, in that

 ground for post-conviction relief, Petitioner claims the prosecutor violated the

 exclusionary rule when he repeatedly, knowingly, deliberately, and

 successfully disobeyed previous court holdings during the course of the trial.

 Apparently, the previous court holdings referenced in this ground are the trial

 court’s rulings on the motions in limine. As explained by trial counsel, both

 motions in limine were resolved in Petitioner’s favor as the prosecutor agreed

                                         25
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 26 of 44 PageID 5633




 that the evidence at issue was not legitimate Williams Rule evidence and

 agreed to leave it out of the trial. When the prosecutor attempted to get this

 excluded evidence before the jury, defense counsel repeatedly objected and the

 trial court sustained the objections, keeping the evidence from the jury and

 admonishing the prosecutor to tread carefully. As such, Petitioner was not

 deprived of a fair trial.

       Alternatively, to the extent the prosecutor’s comments were before the

 jury, they were not so harmful or inflammatory as to require a new trial.

 Petitioner is not entitled to habeas relief on ground two.

                             VII.   GROUND THREE

        In his third ground for relief, Petitioner raises a claim of ineffective

 assistance of counsel for failure to inform Petitioner of a favorable plea offer of

 eight years in prison. Petition at 25-26. Petitioner asserts the trial court’s

 decision on this issue “was based on an unreasonable determination of the facts

 in light of the evidence received at the post-conviction hearing[.]” Id. at 25

 (capitalization omitted).

       The record shows, at sentencing, Mr. Harrison addressed an error in the

 Pre-Sentence Investigation (PSI). The PSI referenced a state’s offer of eight

 years of probation. Mr. Harrison, in his attempt to correct the error in the

 PSI said, “the best plea offer we got in the case was pretrial and it was for eight

                                         26
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 27 of 44 PageID 5634




 years state prison.” (Doc. 14-3 at 286-87). The court said the PSI would be

 corrected to reference prison but “[i]ts a nonaccepted offer to plea bargain the

 case, so, it’s not relevant –” Id. Mr. Harrison responded, “[r]ight.”

       Mr. Fagan, Petitioner’s other attorney at sentencing, asked that the

 court not give Petitioner a lengthy sentence in a case where the state “offered

 Mr. Boyington 8 years in Florida State Prison.”        Id. at 312.      The state

 objected to this statement, and the court sustained the objection. Id.

       At the evidentiary hearing on the post-conviction motion, Mr. Harrison

 explained that the state never made an eight-year plea offer for prison time.

 (Doc. 14-8 at 176). More specifically, Mr. Harrison referenced the August 3,

 2007 correspondence in which the prosecutor said he would consider a plea

 deal of ten-years in prison with jail credit, which would mean Petitioner should

 be out in six or seven years.    Id. at 178.   Mr. Harrison said this was an

 incorrect estimation on the prosecutor’s part because there is an 85 percent

 law in Florida, so this was “an overstatement by Mr. San Filipo [sic].” Id.

 Also, this was not a guaranteed offer because the prosecutor did not have the

 victim’s permission to make the offer, so this was merely a proposal that had

 not yet been accepted by the victim. Id. at 179. Thus, Mr. Harrison stated,

 there was not a “naked, specific eight-year plea offer[.]” Id. Instead, the last

 offer by the prosecutor was the ten-year offer, as reflected in the e-mail. Id.

                                        27
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 28 of 44 PageID 5635




       Mr. Harrison testified he discussed this last ten-year offer with

 Petitioner, and Mr. Harrison explained to Petitioner that jail time would come

 off and Florida was under the 85 percent law so Petitioner could possibly earn

 gain time.   Id. at 180.    Mr. Harrison attested that Petitioner was not

 interested in a plea offer and turned down the state’s conditional plea offer of

 ten years in prison. Id. at 180-182. Of import, at the evidentiary hearing,

 the investigator, Mr. Wayne Nash, testified that although he did not

 specifically discuss potential plea offers with Petitioner, during their

 discussions, Petitioner was adamant that he did not commit a crime and was

 disinterested in resolving the case through a plea. Id. at 213.

       The trial court found Mr. Harrison’s testimony credible and his

 explanation reasonable, concluding there was no “‘eight-year’ plea offer

 extended by the state.” Id. at 100. Alternatively, the trial court, assuming

 arguendo there had been an eight-year plea offer, credited the testimony of

 trial counsel and Mr. Nash, that Petitioner “likely would not have accepted it”

 because Petitioner was adamant that he did not commit a crime and expressed

 his unwavering opinion that he was not willing to resolve the case by entering

 a plea to a crime he did not commit. Id.

       As stated previously, as the state court judge observed Mr. Harrison’s

 and Mr. Nash’s testimony and found it more credible, this Court will not make

                                       28
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 29 of 44 PageID 5636




 a redetermination concerning their credibility. The state court’s credibility

 determinations are presumed to be correct, and the presumption has not been

 rebutted by clear and convincing evidence.

        Mr. Harrison’s explanation that the state’s last offer, a conditional offer

 of ten years in prison rejected by Petitioner even though it was apparent that

 he would have been eligible for jail time and possibly gain time, would have

 resulted in Petitioner serving less than the full ten years in prison (perhaps

 less than eight years, if reduced by jail time and possible gain time through

 the 85 percent law)      9   if the conditional offer had been accepted by both the

 victim and Petitioner. Defense counsel’s explanation certainly constituted a

 reasonable explanation. Finally, the written documentation submitted to the

 Court does not show a state’s plea offer of eight years in prison; it shows the

 state’s conditional, “one last final offer” of ten years in prison followed by

 probation. (Doc. 14-8 at 65).

        The 1st DCA affirmed the decision of the trial court applying the

 Strickland standard of review and denying Petitioner’s claim of ineffective

 assistance of counsel. (Doc. 14-10 at 163). The Court finds the state court’s

 determination is consistent with federal precedent. Although unexplained,



 9 Petitioner received 595 days as credit for time incarcerated in jail (jail time).   (Doc. 14-1
 at 231).

                                               29
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 30 of 44 PageID 5637




 the 1st DCA’s decision is entitled to AEDPA deference. Applying the look-

 through presumption set forth in Wilson, the state court’s ruling is based on a

 reasonable determination of the facts and a reasonable application of the law.

 Ground three is due to be denied as the state court’s adjudication of the claim

 is not contrary to or an unreasonable application of Strickland and its progeny

 or based on an unreasonable determination of the facts. As such, the Court

 finds Petitioner is not entitled to habeas relief on ground three.

                               VIII.   GROUND FIVE

        Respondents assert ground five is procedurally defaulted. Response at

 12.   This contention is based on Petitioner’s concession that he was not

 entitled to relief on this ground; “[t]he Defendant concedes in his written

 closing argument that no relief is warranted with regard to this independent

 claim as it ‘appears now without evidentiary support.’” (Doc. 14-8 at 127).

 Finding no analysis necessary under these circumstances, the trial court

 denied relief on the claim Petitioner was denied his Sixth Amendment right to

 counsel of choice where trial counsel failed to withdraw upon request. Id.

 Furthermore, Petitioner abandoned this claim in his appeal of the denial of

 post-conviction relief. (Doc. 14-10 at 97-98). Atwater v. Crosby, 451 F.3d

 799, 810 (11th Cir. 2006) (a petitioner abandons a claim when he receives an

 evidentiary hearing and fails to raise the claim in a brief on appeal), cert.

                                        30
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 31 of 44 PageID 5638




 denied, 549 U.S. 1124 (2007); Baker v. Dep’t of Corr., Sec’y, 634 F. App’x 689,

 692 (11th Cir. 2015) (per curiam) (same). Thus, Petitioner failed to give the

 state courts one full opportunity to resolve the constitutional issue “by invoking

 one complete round of the State’s established appellate review process.”

 O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       Petitioner cannot show cause and prejudice sufficient to overcome this

 procedural default.       Furthermore, Petitioner has not shown that a

 fundamental miscarriage of justice will result if the Court does not address

 this ground. Therefore, ground five is due to be denied as unexhausted and

 procedurally defaulted.

                                  IX.   GROUND SIX

       In his sixth ground for relief, Petitioner claims, “the trial court

 committed fundamental error by instructing the jury in a way that was

 inconsistent with the statu[t]e at issue.”       Petition at 35 (capitalization

 omitted). Petitioner complains the instruction given improperly limited the

 scope of Petitioner’s defense because it added the phrase “could be avoided only

 through the use of that force.”        Id.   Petitioner asserts, standard jury

 instruction 3.6(f) is at odds with Petitioner’s defense, improperly limiting the

 scope of the defense.      Id.   Petitioner explains this contention:       “[t]he

 inherent contradictory reasonings supplied by Florida’s ‘Stand your Ground

                                         31
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 32 of 44 PageID 5639




 Statu[t]e’ and the jury instructions used in this case deprived Boyington of

 actual notice. The statu[t]e makes no mention that Boyington may use deadly

 force only as an option of last resort, yet the jury instructions pronounce this

 caveat.” Id. at 36. Petitioner asserts that reading jury instruction 3.6(f) in

 the context of the overall charge negated Petitioner’s right to use deadly force

 when deemed appropriate, not as a matter of last resort. Id.

       As noted by Respondents, Response at 14, Petitioner raised a comparable

 claim on direct appeal in “Issue V: whether the trial court committed

 fundamental error by instructing the jury in a way that is inconsistent with

 the ‘stand your ground’ statute[.]” (Doc. 14-4 at 403) (capitalization omitted).

 Petitioner claimed the instruction “directly and adversely affected appellant’s

 defense - that he acted in self-defense at his home[.]” (Doc. 14-5 at 55). He

 referenced the Stand Your Ground statute, allowing one to meet force with

 force, with no duty to retreat, id. at 56 (citing Fla. Stat. § 776.013(3) (2005),

 arguing the apparently conflicting instructions given by the court served to

 confuse the jury, particularly in light of the prosecutor’s questions and

 argument. Id. at 57. Petitioner urged the 1st DCA to find the instructions

 confusing, contradictory, and misleading, depriving Petitioner of a fair trial

 and due process of law. Id. at 58.




                                        32
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 33 of 44 PageID 5640




       The state, in its response brief, succinctly summarized Petitioner’s

 contention: “Appellant contends that he is entitled to reversal because the jury

 instruction on the justifiable use of deadly force was inconsistent with the

 Stand Your Ground law.” Id. at 124. In contrast to Petitioner’s contentions,

 the state argued the jury instructions were not confusing. Id. at 124, 127-28.

 The state first noted that the Stand Your Ground instruction immediately

 followed the justifiable use of force instruction. Id. at 127-28. As such, the

 state argued, in this context, the language “the danger could be avoided only

 th[r]ough the use of force” referred to the necessity of force instruction, not the

 duty to retreat. Id. at 128.

       The 1st DCA affirmed per curiam. Id. at 153. Petitioner moved for

 rehearing, relying on the decision in McWhorter v. State, 971 So. 2d 154 (Fla.

 4th DCA 2007) (finding “necessity to avoid” language misleading to the jury as

 the Stand Your Ground law allows a person to stand his ground and meet force

 with force, with no duty to avoid or retreat from danger so long as the person

 is not engaged in an unlawful activity and is located in a place where he has

 the right to be), which concluded the jury instructions negated the appellant’s

 sole affirmative defense of self-defense, warranting the reversal of the

 conviction and a remand for a new trial. (Doc. 14-5 at 158-72). Comparing

 the instructions given in McWhorter with those given in Petitioner’s case,

                                         33
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 34 of 44 PageID 5641




 Petitioner argued there was no real difference between the instruction

 “defendant cannot justify the use of force likely to cause great bodily harm

 unless he used every reasonable means within his power consistent to his own

 safety to avoid the danger before resorting to that force” and “the danger facing

 the defendant need not have been actual; however could be avoided only

 through the use of that force” as they both emphasize the need for the

 defendant to avoid the danger.       (Doc. 14-5 at 162-63).      Petitioner also

 referenced the decisions in Pollock v. State, 818 So. 2d 654 (Fla. 3d DCA 2002),

 Quaggin v. State, 752 So. 2d 19, 26 (Fla. 5th DCA 2000) (per curiam), and

 Harvey v. State, 448 So. 2d 578 (Fla. 5th DCA 1984), in support of his claim of

 jury confusion based on the allegedly conflicting instructions conflated by the

 prosecutor’s questions and argument. (Doc. 14-5 at 163-64). The 1st DCA

 denied rehearing. Id. at 174.

       The record shows the trial court charged the jury, in pertinent part:

                   A person is justified in using deadly force if he
             reasonably believes that such force is necessary to
             prevent imminent death or great bodily harm to
             himself or another or the imminent commission of an
             aggravated assault against himself or another.
             However the use of deadly force is not justifiable if you
             find that Michael Arthur Boyington initially provoked
             the use of force against himself unless the force
             asserted toward the defendant was so great that he
             reasonably believed he was in imminent danger of
             death or great bodily harm and had exhausted every

                                        34
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 35 of 44 PageID 5642




             reasonable means to escape the danger other than
             using deadly force on Arpad Balint and in good faith,
             the defendant withdrew from physical contact with
             Arpad Balint and clearly indicated to Arpad Balint
             that he wanted to withdraw and stop the use of deadly
             force, but Arpad Balint continued to resume the use of
             force.

                   In deciding whether the defendant was justified
             in the use of deadly force, you must judge him by the
             circumstances by which he was surrounded at the time
             the force was used. The danger facing the defendant
             need not have been actual, however to justify the use
             of deadly force, the appearance of danger must have
             been so real that a reasonably cautious and prudent
             person under the same circumstances would have
             believed that the danger could be avoided only through
             the use of that force. Based upon appearances, the
             defendant must have actually believed that the danger
             was real.

 (Doc. 14-3 at 234-235) (Standard Jury Instruction 3.6(f)). See generally, 3.6(f)

 Justifiable Use of Deadly Force (Doc. 14-1 at 182-84).

       The court continued:

                     If the defendant was not engaged in unlawful
             activity and was attacked in a place where he had a
             right to be, he had no duty to retreat and had the right
             to stand his ground and meet force with force,
             including deadly force, if he reasonably believed that
             it was necessary to do so to prevent death or great
             bodily harm to himself or to prevent the commission of
             a forcible felony.

 (Doc. 14-3 at 235-36 (Stand Your Ground); (Doc. 14-1 at 184).




                                       35
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 36 of 44 PageID 5643




       Upon review, the trial court discussed these instructions at the charge

 conference and said they would be given.         (Doc. 14-3 at 130-31).    The

 prosecutor and defense counsel agreed to these instructions. Id. at 131.

       In closing argument, the prosecutor argued:

                   Now the defense is going to tell you or argue to
             you that this was self-defense, that Mr. Boyington was
             so afraid, so scared for his life that he thought he had
             no other choice but to shoot Mr. Balint.

                    And the judge is going to tell you about
             justifiable use of deadly force. And what I want you
             to remember about this it that the appearance of
             danger must have been so real that a reasonably
             cautious and prudent person under the same
             circumstances would have believed that the danger
             could be avoided only through the use of that force and
             based upon appearances, the defendant must have
             actually believed that the danger was real.

                   The State’s going to ask you to use your common
             sense here. Is a man holding a .44 magnum rifle
             really going to be that afraid of a man holding a bush
             axe? I mean let’s look at it here. A bush axe
             compared to this .44 rifle. I mean is that reasonable
             to believe that Mr. Boyington was so afraid and so
             scared of Mr. Balint 104 feet away. Twice the
             distance to the corner of this room, so scared that he
             thought his only recourse was to shoot him. Is that
             reasonable to believe?

                   The State would submit that it was not. There
             was no reason for Mr. Boyington to shoot Mr. Balint
             but that he had such disregard for Mr. Balint’s life.




                                       36
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 37 of 44 PageID 5644




 Id. at 201-202.   In conclusion, the prosecutor argued, “[t]his was not self-

 defense. This was not justifiable use of deadly force[;] this was not excusable

 use of force.” Id. at 206.

        In his closing argument, Mr. Harrison countered the state’s argument by

 explaining that in Florida, there is a Stand Your Ground law (“‘a person who

 is on their own property, on their own property, doesn’t have to retreat. If

 somebody is out there threatening the individual or making a person think

 that he’s in danger, the property owner has no obligation to retreat. He does

 not have to run into that house”). Id. at 220. Of import, right after closing

 arguments, the court was going to instruct the jury on the Stand Your Ground

 law.

        The prosecutor in his final closing argument went back to his earlier

 argument concerning the justifiable use of force, asserting “the appearance of

 danger must have been so real that a reasonably cautious and prudent person

 under the same circumstances would have believed that the danger could be

 avoided only through the use of that force.” Id. at 224. The prosecutor said,

 based upon appearances, Petitioner “must have actually believed that the

 danger was real.” Id. The prosecutor urged the jury to conclude Petitioner’s

 actions were not justifiable, excusable, or taken in self-defense. Id. at 225-26.




                                        37
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 38 of 44 PageID 5645




       Respondents, in their Response at 47-48, rely on the holding in State v.

 Floyd, 186 So. 3d 1013, 2019-20 (Fla. 2016), which refers to the 2010 law

 concerning justifiable use of force:

                    In Florida, the laws concerning justifiable use of
             force are mostly codified in Chapter 776 of the Florida
             Statutes.2 Section 776.012, “Use of force in defense of
             person,” discusses the use of force, both deadly and
             non-deadly, in defense of person:

             A person is justified in using force, except deadly force,
             against another when and to the extent that the
             person reasonably believes that such conduct is
             necessary to defend himself or herself or another
             against the other's imminent use of unlawful force.
             However, a person is justified in the use of deadly force
             and does not have a duty to retreat if:

             (1) He or she reasonably believes that such force is
             necessary to prevent imminent death or great bodily
             harm to himself or herself or another or to prevent the
             imminent commission of a forcible felony; or

             (2) Under those circumstances permitted pursuant to
             s. 776.013.

             § 776.012, Fla. Stat. (2010) (emphasis supplied).

                   Next, section 776.013, “Home protection; use of
             deadly force; presumption of fear of death or great
             bodily harm,” contains what is commonly known as
             the “Stand Your Ground” law:

             A person who is not engaged in an unlawful activity
             and who is attacked in any other place where he or she
             has a right to be has no duty to retreat and has the
             right to stand his or her ground and meet force with

                                        38
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 39 of 44 PageID 5646




             force, including deadly force if he or she reasonably
             believes it is necessary to do so to prevent death or
             great bodily harm to himself or herself or another or to
             prevent the commission of a forcible felony.

             § 776.013(3), Fla. Stat. (2010).

 The Florida Supreme Court found these instructions “correctly guide the jury,”

 Floyd, 186 So. 3d at 1022, “correctly stated the law” and were “not confusing,

 misleading, or contradictory with regard to the duty to retreat where there is

 a question of fact as to who was the initial aggressor.” Id. at 1023.

       In Montgomery v. Sec’y, Dep’t of Corr., No. 3:18-cv-227-J-39PDB, 2020

 WL 1820508, at *4 (M.D. Fla. Apr. 10, 2020), this Court, when addressing a

 similar claim to that of Petitioner’s, noted the state’s response that the trial

 court adequately instructed the jury on the stand your ground law while giving

 the broader, standard instructions as well, properly instructing the jury that

 Petitioner was relieved of the duty to retreat in particular circumstances.

 This Court found:

                   The federal habeas corpus court will be bound by
             the Florida court's interpretation of its own laws
             unless that interpretation breaches a federal
             constitutional mandate. McCoy v. Newsome, 953 F.2d
             1252, 1264 (11th Cir. 1992) (per curiam), cert. denied,
             504 U.S. 944, 112 S. Ct. 2283, 119 L.Ed.2d 208 (1992).
             Since this ground presents an issue that is not
             cognizable in this habeas proceeding, it cannot provide
             a basis for federal habeas corpus relief. Furthermore,
             there is no breach of a federal constitution mandate

                                        39
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 40 of 44 PageID 5647




             and Petitioner is not entitled to federal habeas relief
             on ground two.

 Montgomery, 2020 WL 1820508, at *5–6. See Floyd v. Fla. Dep’t of Corr., No.

 3:15cv361-MCR/CAS, 2017 WL 4229054, at *9 (N.D. Fla. July 7, 2017) (not

 reported in F. Supp.) (finding jury instructions, including justifiable use of

 deadly force and Stand Your Ground, accurately reflect Florida law and did not

 shift the jury’s attention from the issues to be decided under the law and

 counsel was not ineffective for failure to object to the giving of the instruction

 in its entirety or to the organization of the instruction), report and

 recommendation adopted by 2017 WL 4226141 (N.D. Fla. Sept. 22, 2017); see

 also Abrams v. Jones, No. 17-CIV-80540-MARRA, 2018 WL 8808232, at *13

 (S.D. Fla. July 13, 1018) (not reported in F. Supp.) (finding petitioner failed to

 satisfy the Strickland standard as the errant comma in the instruction did not

 constitute fundamental error as the defendant’s sole defense was the

 justifiable use of deadly force and any objection would have been meritless).

       Respondents also rely on Verne v. Jones, No. 3:15cv001-LC/CAS, 2017

 WL 1190386, at *11 (N.D. Fla. Mar. 10, 2017) (not reported in F. Supp.), report

 and recommendation adopted by 2017 WL 1196440 (N.D. Fla. Mar. 29, 2017),

 for the proposition that the instructions correctly state the law, including the

 right to stand your ground and meet force with force. Response at 48. In



                                        40
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 41 of 44 PageID 5648




 Verne, the federal district court recognized the complexity of these

 instructions, noting that for Stand Your Ground alone, the jury is required to

 make four factual findings: (1) was the defendant not engaged in unlawful

 activity; (2) was the defendant attacked; (3) was he somewhere he had a right

 to be; and (4) did he reasonably believe it was necessary to use force. Id. In

 Verne, like in Petitioner’s case, the trial court instructed the jury on the “initial

 aggressor exception,” asking if the defendant initially provoked the use of force

 against himself. Id. See (Doc. 14-1 at 183). If the jury finds the defendant

 provoked the use of force against himself, there are other questions raised

 which the jury must address:         “whether he reasonably believed that the

 provoked force threatened him with danger of death or great bodily harm; (2)

 whether he reasonably believed that the threatened danger was imminent; and

 (3) whether he exhausted every reasonable means to escape before using force

 to defend himself against the provoked force.” Verne, 2017 WL 1190386, at

 *11.

        After reviewing the instructions given in Verne, the federal district court

 found the instructions did not render the entire trial fundamentally unfair in

 violation of the defendant’s due process rights. In reaching this conclusion,

 the court explained:        “[t]he jury was instructed that under certain

 circumstances, Petitioner had no duty to retreat. It was the jury’s role to

                                          41
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 42 of 44 PageID 5649




 determine if those circumstances were met. Petitioner has not shown that

 any error in jury instruction ‘so infected the entire trial’ that his conviction is

 a violation of due process.” Verne, 2017 WL 1190386, at *12.

        The constitutional question before this Court is whether the challenged

 instructions, viewed in the context of the entire charge to the jury and the trial

 record, infected Petitioner’s trial such that his conviction violated due process

 principles. Jamerson v. Sec’y for Dep’t of Corr., 410 F.3d 682, 688 (11th Cir.

 2005). Notably, as there was no objection to the instructions at trial, the state

 court’s review was limited to fundamental error.

        This Court must ask whether the jury was precluded from considering

 Petitioner’s defense of self-defense due to an erroneous instruction. In this

 instance, there was no erroneous instruction. Like in Verne, the jury was

 instructed that under given circumstances, Petitioner had no duty to retreat,

 and although there is complexity to the instructions, it was the jury’s role to

 apply those instructions and determine if those particular circumstances were

 met.

        To the extent there was any error in the jury instruction, it did not so

 infect the entire trial to result in a violation of due process. There was not

 error so critical that it rendered the entire proceeding fundamentally unfair.

 As such, Petitioner is not entitled to habeas relief.

                                         42
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 43 of 44 PageID 5650




        Alternatively, the 1st DCA’s decision denying Petitioner’s claim on direct

 appeal is entitled to AEDPA deference. (Doc. 14-5 at 153). The 1st DCA’s

 decision affirming the trial court is not contrary to, nor an unreasonable

 application of controlling United States Supreme Court precedent.                         As

 Petitioner has not demonstrated that the adjudication of the state court was

 contrary to or an unreasonable application of any clearly established federal

 law as determined by the United States Supreme court or an unreasonable

 determination of the facts, Petitioner is not entitled to habeas relief on this

 ground.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.     The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

        2.     This action is DISMISSED WITH PREJUDICE.

        3.     The Clerk shall enter judgment accordingly and close this case.

        4.     If Petitioner appeals the denial of his Petition for Writ of Habeas

 Corpus (Doc. 1), the Court denies a certificate of appealability. 10



 10 This Court should issue a certificate of appealability only if a petitioner makes "a
 substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To make
 this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
 the district court's assessment of the constitutional claims debatable or wrong," Tennard v.
 Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
 that "the issues presented were 'adequate to deserve encouragement to proceed further,'"
 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,

                                              43
Case 3:18-cv-00810-BJD-MCR Document 18 Filed 02/24/21 Page 44 of 44 PageID 5651




 Because this Court has determined that a certificate of appealability is not

 warranted, the Clerk shall terminate from the pending motions report any

 motion to proceed on appeal as a pauper that may be filed in this case. Such

 termination shall serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 24th day of

 February, 2021.



                                                                                             -




 sa 2/22
 c:
 Counsel of Record




 893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.


                                              44
